Filed 12/11/17

                    CERTIFIED FOR PARTIAL PUBLICATION*

            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                    DIVISION TWO


THE PEOPLE,

        Plaintiff and Respondent,                    E066293

   v.                                                (Super.Ct.Nos. RIF1301321,
                                                     RIF1301886)
DINH VAN NGUYEN,
                                                     OPINION
        Defendant and Appellant.




        APPEAL from the Superior Court of Riverside County. Michael B. Donner,

Judge. Affirmed as modified in part, reversed in part, and remanded with directions.

        John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, Arlene A. Sevidal and

Minh U. Le, Deputy Attorneys General, for Plaintiff and Respondent.



        *     Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
opinion is certified for publication with the exception of parts I.B and III.



                                            1
       Defendant Dinh Van Nguyen has a prior first degree burglary conviction which

qualifies as:

       1. A “strike” prior (Pen. Code, §§ 667, subds. (b)-(i), 1170.12);

       2. A one-year prior prison term enhancement (Pen. Code, § 667.5, subd. (b)); and

       3. A five-year prior serious felony conviction enhancement (Pen. Code, § 667,

subd. (a)).

       The information in this case contained one paragraph alleging the fact of the prior

and citing the statute that defines a strike. It also contained a second paragraph realleging

the fact of the prior and citing the statute that defines a prior prison term enhancement.

However, it never specifically alleged — either in so many words or by citing the

relevant statute — a prior serious felony conviction enhancement.

       Defendant admitted the fact of the prior; he did not expressly admit its legal effect.

Then, at sentencing, the trial court used the prior as a strike and as a prior serious felony

conviction enhancement. Defense counsel did not object.

       The trial court erred by imposing the prior serious felony conviction enhancement.

Under Penal Code section 1170.1, subdivision (e), an enhancement must “be alleged in

the accusatory pleading . . . .” As construed by the Supreme Court, this requirement

cannot be satisfied merely by alleging the facts underlying an enhancement as the basis

for a substantive offense or for a different enhancement. Moreover, a violation of this

requirement results in an unauthorized sentence, and therefore defense counsel did not

forfeit the error.



                                              2
                                             I

                             PROCEDURAL BACKGROUND

       A.     Case No. RIF1301321: Contracting-Related Crimes.

       In case No. RIF1301321 (contracting case), after a jury trial, defendant was found

guilty of first degree burglary (Pen. Code, §§ 459, 460, subd. (a)), grand theft (Pen. Code,

§ 487, subd. (a)), diversion of construction funds (Pen. Code, § 484b), fraudulent use of a

contractor’s license number (Bus. & Prof. Code, § 7027.3), contracting without a license

(Bus. & Prof. Code, § 7028, subd. (a)), and charging an excessive down payment (Bus. &

Prof. Code, § 7159.5, subd. (a)(3)).

       After waiving a jury, defendant admitted one prior serious and violent felony

conviction. As will be seen, the effect of this admission is disputed. He was sentenced to

a total of 17 years in prison.

       B.     Case No. RIF1301886: Criminal Threat.

       In case No. RIF1301886 (threat case), defendant pleaded guilty to one count of

making a criminal threat. (Pen. Code, § 422, subd. (a).) He admitted one prior serious

felony enhancement (Pen. Code, § 667, subd. (a)), but the trial court struck this at

sentencing. He was sentenced to one year and four months in prison, to be served

consecutively to his sentence in the contracting case.




                                             3
                                             II

              THE INFORMATION DID NOT ADEQUATELY ALLEGE

            A PRIOR SERIOUS FELONY CONVICTION ENHANCEMENT

       Defendant contends that the trial court erred by imposing a prior serious felony

conviction enhancement (Pen. Code, § 667, subd. (a)), because this particular

enhancement had not been either alleged or admitted.

       A.     Additional Factual and Procedural Background.

       The information in the contracting case contained two prior conviction allegations.

       First, it alleged that on June 9, 2004, defendant was convicted of first degree

burglary, and that he had served a prior prison term for this offense, “within the meaning

of Penal Code section 667.5, subdivision (b).”

       Second, it alleged that on June 9, 2004, defendant was convicted of first degree

burglary, “a serious and violent felony . . . within the meaning of Penal Code sections

667, subdivisions (c) and (e)(1), and 1170.12, subdivision (c)(1).”

       After a jury found defendant guilty, he agreed to admit the priors. In response to

the prosecutor’s questioning, he admitted that: (1) he had a 2004 conviction for first

degree burglary; (2) first degree burglary was a serious felony; and (3) he had been

sentenced to six years for this and other crimes.

       During the admission colloquy, the prosecutor repeatedly represented to the trial

court that what defendant was admitting was a “nickel prior” “under Penal Code section

667(a).” Defense counsel did not disagree or object.



                                             4
       At sentencing, the trial court doubled the term on each felony count pursuant to

the three strikes law. This discussion ensued:

       “[THE COURT:] As to the 667.5(b), the prison prior, the defendant is sentenced

to one year in state prison.

       “[THE PROSECUTOR]: I do apologize. I think there’s a typo on the

[i]nformation. It’s a nickel prior under 667(a), because the strike is a serious offense, and

the current offense is a serious offense.

       “THE COURT: It’s five?

       “[THE PROSECUTOR]: It’s a nick[el] prior.

       “THE COURT: There was a typo in what I received.

       “[THE PROSECUTOR]: I apologize.

       “THE COURT: For the 667.5(a) [sic], referred to as the nick[el] prior, the

defendant is sentenced to five years in state prison . . . .”

       Once again, defense counsel did not object.

       B.     Merits.

       Penal Code section 1170.1, subdivision (e) provides that: “All enhancements shall

be alleged in the accusatory pleading and either admitted by the defendant in open court

or found to be true by the trier of fact.”

       People v. Mancebo (2002) 27 Cal. 4th 735, although not precisely on point, is the

most relevant Supreme Court case. There, the defendant was charged with forcible sex

offenses against each of two victims. It was further alleged that he was subject to



                                                5
sentencing under the “One Strike” law based on, among other things, the use of a firearm.

(Pen. Code, § 667.61, former subd. (e)(4); see now id., subd. (e)(3).) Finally, it was

alleged that, in the commission of the sexual offenses, he personally used a firearm.

(Pen. Code, § 12022.5, subd. (a).) (Mancebo, supra, at p. 740; see also id. at pp. 742–

743.) He was found guilty as charged, and all enhancement allegations were found true.

(Id. at p. 740.)

       At sentencing, the trial court recognized that it could not impose both firearm use

enhancements and One Strike sentencing based on firearm use. (People v. Mancebo,

supra, 27 Cal.4th at p. 740, citing Pen. Code, § 667.61, subd. (f).) Nevertheless, it

imposed the firearm use enhancements, and it imposed One Strike sentencing based on

multiple victims; it reasoned that the jury had necessarily found that there were multiple

victims, even though the information had not alleged a multiple-victim special

circumstance. (Ibid., citing Pen. Code, § 667.61, former subd. (e)(5); see now id., subd.

(e)(4).)

       On appeal, the Supreme Court reversed, holding that the trial court could not use

the multiple-victim special circumstance in sentencing because it had not been pleaded.

(People v. Mancebo, supra, 27 Cal.4th at p. 754.) It noted that the One Strike Law

requires that a special circumstance must be “alleged in the accusatory pleading” and

“either admitted by the defendant in open court or found to be true by the trier of fact.”

(Id. at p. 743, italics omitted, citing Pen. Code, § 667.61, former subd. (i); see now id.,

subd. (o).) To satisfy the allegation requirement, it was not adequate to allege the fact of



                                              6
multiple victims (id. at pp. 744–745); rather, it was necessary to “allege[] multiple victim

circumstances” and/or to “reference[] subdivision (e)(5) of [Penal Code] section 667.61

. . . .” (Id. at p. 745.)

        “[N]o factual allegation in the information or pleading in the statutory language

informed defendant that if he was convicted of the underlying charged offenses, the court

would consider his multiple convictions as a basis for One Strike sentencing . . . . Thus,

the pleading was inadequate because it failed to put defendant on notice that the People,

for the first time at sentencing, would seek to use the multiple victim circumstance to

secure indeterminate One Strike terms . . . .” (People v. Mancebo, supra, 27 Cal.4th at

p. 745.)

        The court also stated: “There can be little doubt that the prosecution understood

the One Strike law’s express pleading requirements and knew how to comply with them.

. . . [Thus,] the People’s failure to include a multiple-victim-circumstance allegation

must be deemed a discretionary charging decision.” (People v. Mancebo, supra, 27

Cal.4th at p. 749.)

        In a footnote, the court acknowledged that other statutes used similar “‘pled and

proved’ or ‘alleged and found true’ language . . . .” (People v. Mancebo, supra, 27

Cal.4th at p. 745, fn. 5.) Nevertheless, it stated: “We caution that our holding is limited

to a construction of the language of section 667.61 . . . . We have no occasion in this case

to interpret other statutory provisions not directly before us.” (Ibid.)




                                              7
       Here, similarly, the information failed to allege a prior serious felony conviction.

Admittedly, it did plead the fact of the conviction. Ordinarily, “[t]here is no requirement

that [an] information name the statute which the accused is charged with violating, so

long as the charging language adequately informs the accused of the act which she is

charged with committing. [Citations.]” (Isaac v. Superior Court (1978) 79 Cal. App. 3d
260, 262.) Under Mancebo, however, this is not enough to satisfy a statutory “pled and

proved” requirement.

       We recognize that the holding of Mancebo was expressly limited to the One Strike

Law, Penal Code section 667.61. Nevertheless, we are unable to distinguish the language

of Penal Code section 667.61, former subdivision (i) (“alleged . . . and . . . either admitted

. . . or found to be true”) from the language of Penal Code section 1170.1, subdivision (e)

(“alleged . . . and either admitted . . . or found to be true”). Moreover, Mancebo relied on

a number of cases that it found to be analogous, even though they dealt with other

statutes. (People v. Mancebo, supra, 27 Cal.4th at pp. 745–747.) These included People

v. Hernandez (1988) 46 Cal. 3d 194, which involved Penal Code former section 667.8,

and People v. Najera (1972) 8 Cal. 3d 504, which involved Penal Code section 12022.5.

       The information affirmatively indicated that the prior conviction was being

pleaded solely for purposes of the three strikes law. Significantly, every prior serious

felony conviction is necessarily also a strike prior. (Compare Pen. Code, § 667, subd.

(a)(1) & (a)(4) with Pen. Code, §§ 667, subd. (d)(1) & (d)(2), 1170.12, subd. (b)(1) &

(b)(2).) Charging language which expressly states that a fact is alleged to invoke one



                                              8
particular statute does not adequately inform the accused that the People will use it to

invoke a different statute. (Cf. People v. Sweeney (2016) 4 Cal.App.5th 295, 301

[information alleging elevated sentence under Pen. Code, § 186.22, subd. (d) did not

provide adequate notice of enhancement under Pen. Code, § 186.22, subd. (b) when the

two provisions were mutually exclusive].) Accordingly, when, as here, the People allege

a prior serious felony conviction, and when they cite the three strikes law but do not cite

the prior serious felony conviction statute, we can only conclude that they have made “a

discretionary charging decision.” 1




       1      We are not aware of any requirement that a prosecutor must plead and
prove every prior serious felony conviction as an enhancement under Penal Code section
667, subdivision (a).

        Penal Code section 969 provides: “[A]ll known previous convictions . . . must be
charged.” However, the Supreme Court has stated that Penal Code “[s]ection 969 does
not itself articulate a duty to charge prior convictions but simply specifies, once a duty to
charge a prior conviction is imposed by some other law, that all such priors be charged.
[Citations.]” (In re Varnell (2003) 30 Cal. 4th 1132, 1141, fn. 6, italics added, italics
omitted.)

        Similarly, the three strikes law states that it “shall be applied in every case in
which a defendant has one or more prior serious and/or violent felony convictions . . . .
The prosecuting attorney shall plead and prove each prior serious and/or violent felony
conviction,” subject to specified exceptions not applicable here. (Pen. Code, § 667, subd.
(f)(1).) It further states, “[t]he prosecution shall plead and prove all known prior felony
serious and/or violent convictions . . . .” (Id., subd. (g).) Here, however, the prosecution
did plead defendant’s prior serious felony conviction, expressly for purposes of the three
strikes law. As far as our research reveals, these provisions of the three strike law have
never been interpreted as requiring the prosecution to plead and prove a prior conviction
as a prior serious felony conviction enhancement.



                                              9
       We are not holding that an information must cite the applicable enhancement

statute. It might be sufficient to allege that the defendant has a certain prior serious

felony conviction “for enhancement purposes” or “for purposes of a five-year

enhancement.” It might even be sufficient (though we need not decide the question here)

to allege the conviction “for all applicable purposes” or for no specified purpose

whatsoever. (See People v. Thomas (1986) 41 Cal. 3d 837, 843 [When “[t]he defect in

the pleading . . . is one of uncertainty only, [it] is waived by defendant’s failure to demur.

[Citations.]”].)

       Our holding finds support in People v. Botello (2010) 183 Cal. App. 4th 1014.

There, the information alleged gang enhancements; it also alleged personal firearm use

enhancements under Penal Code section 12022.53, subdivisions (b), (c), and (d). The

jury found all of these enhancements to be true. (Botello, supra, at p. 1021.) On appeal,

however, the People conceded that there was insufficient evidence that either of the

defendants was the shooter; they asked the appellate court to impose gang vicarious

firearm discharge enhancements under Penal Code section 12022.53, subdivision (e).

(Botello, supra, at p. 1022.) The appellate court held that this was prohibited under

Mancebo. (Botello, supra, at pp. 1022–1027.) It noted that in Mancebo, “the inadequacy

of pleading identified by the Supreme Court was not the failure to plead facts that would

support the multiple victim circumstance, but rather the failure to plead the circumstance

itself.” (Botello, supra, at p. 1024; see also People v. Wilford (2017) 12 Cal.App.5th 827,

835–840 [information alleged prior conviction for purposes of Pen. Code, § 273.5, subd.



                                              10
(h)(1) (15-day minimum sentence), but trial court used it for purposes of Pen. Code,

§ 273.5, subd. (f)(1) (increased sentencing range); held, this violated Mancebo].)

       The People rely on Penal Code section 952, which provides, in part, “In charging

an offense, each count shall contain, and shall be sufficient if it contains in substance, a

statement that the accused has committed some public offense therein specified. Such

statement may be made in ordinary and concise language without any technical

averments or any allegations of matter not essential to be proved.” It has been stated,

however, that Penal Code “sections 950 through 952, relating to how crimes and offenses

are charged, do not apply to how enhancement allegations are charged.” (People v.

Jackson (1985) 171 Cal. App. 3d 609, 615, disapproved on other grounds in Tobe v. City

of Santa Ana (1995) 9 Cal. 4th 1069, 1091, fn. 10.)

       The People also rely on People v. Fialho (2014) 229 Cal. App. 4th 1389. There, the

information charged the defendant with murder and attempted murder, with

enhancements for personally and intentionally discharging a firearm, causing death or

great bodily injury, under Penal Code section 12022.53, subdivision (d). (Fialho, supra,

at p. 1393.) The jury found him guilty of the lesser included offenses of voluntary

manslaughter and attempted voluntary manslaughter. It also found the enhancements

true. (Ibid.) However, these enhancements could not apply to the lesser offenses. (Ibid.;

see also id. at p. 1395.) The trial court therefore imposed personal firearm use

enhancements under Penal Code section 12022.5, subdivision (a) instead. (Fialho, supra,

at p. 1394.)



                                              11
       On appeal, the defendant argued that he could not be subjected to the

enhancements under Penal Code section 12022.5, subdivision (a) because they had not

been alleged or found true. (People v. Fialho, supra, 229 Cal.App.4th at pp. 1394–1395.)

The appellate court disagreed: “[Penal Code] section 1170.1, subdivision (e) does not

preclude the imposition of ‘“lesser included enhancements”’ [citation] when the charged

enhancement is either factually unsupported or inapplicable to the offense of conviction.”

(Id. at p. 1397.) It noted that “there is precedent in case law for imposition of uncharged

but ‘“lesser included enhancements’” [citation] . . . .” (Id. at p. 1395.)

       It further held: “We also conclude that [Penal Code] section 1170.1, subdivision

(e) does not require the prosecution to include specific statutory references for

enhancement allegations. It is well-settled that only the factual allegations underlying an

offense or enhancement must be pleaded, unless the relevant statute provides otherwise.

[Citations.] Here the information pleaded all the facts necessary for the former section

12022.5 enhancements in the section 12022.53 allegations.” (People v. Fialho, supra,

229 Cal.App.4th at p. 1397.) 2

       A dissenting justice would have held that Penal Code section 1170.1, subdivision

(e) “impos[es] specific pleading requirements for enhancements . . . .” (People v. Fialho,

       2      Oddly, the court cited Mancebo only once, and then in support of the
proposition that the “multiple-victim circumstance of [Penal Code section] 667.61,
subd[ivision] (e)(5) must be pleaded by ‘factual allegation’ or by ‘pleading in the
statutory language’ . . . .” (People v. Fialho, supra, 229 Cal.App.4th at p. 1397, italics
added.) However, this is simply not a tenable reading of Mancebo; after all, there, the
crucial factual allegation — multiple victims — was pleaded.
12
supra, 229 Cal.App.4th at p. 1400 [dis. op. of Márquez, J.].) “The plain language of

[Penal Code] section 1170.1[, subdivision] (e) requires that all enhancements be ‘alleged

in the accusatory pleading,’ and that all enhancements be ‘admitted by the defendant in

open court or found to be true by the trier of fact.’ Neither of these statutory

requirements were satisfied . . . .” (Ibid.)

       We may assume, without deciding, that Fialho correctly states the law with regard

to lesser included enhancements. The fact that the prosecution alleges the greatest

potentially available enhancement does not suggest that it has made a discretionary

charging decision to forgo a lesser included enhancement, if the greater turns out to be

unavailable. But the situation here is significantly different. Here, the prosecution knew

all along that the same prior could serve as both a strike and a prior serious felony

conviction enhancement. In the words of Mancebo, its choice to allege one but not the

other “must be deemed a discretionary charging decision.”

       Last but not least, the People also rely on People v. Tardy (2003) 112 Cal. App. 4th
783. In Tardy, the information charged the defendant with robbery and alleged eight

prior prison term enhancements (Pen. Code, § 667.5, subd. (b)). (Tardy, supra, at

p. 785.) The jury, however, found him guilty of the lesser included offense of petty theft.

(Id. at pp. 785–786.) The prosecution took the position that, because of the defendant’s

prior convictions, he was guilty of petty theft with a prior. (Pen. Code, § 666.) The

defendant then admitted the prior prison term enhancements, and the trial court sentenced

him under Penal Code section 666. (Tardy, supra, at p. 786.)



                                               13
       The appellate court found no error. It explained: “[Penal Code] section 666 by its

terms does not require the statute to be specifically pleaded in the information or

indictment. [Citations.] Nor do constitutional principles of due process require that the

statute be specifically alleged as long as the pleading apprises the defendant of the

potential for the enhanced penalty and alleges every fact and circumstance necessary to

establish its applicability. [Citations.]” (People v. Tardy, supra, 112 Cal.App.4th at

p. 787.)

       It also stated: “Mancebo . . . stands for the limited proposition that a defendant is

entitled to notice of the specific facts that will be used to support an enhanced sentence.

Facts alleged and proved only as part of the substantive crime charged cannot later be

used to support a sentencing enhancement. [Citation.] Tardy’s sentence, however, unlike

Mancebo’s, was enhanced based on facts specifically pleaded and proved as

enhancements.” (People v. Tardy, supra, 112 Cal.App.4th at p. 789.)

       Much as with Fialho, we do not disagree with the result in Tardy. The fact that

Penal Code section 666 contains no “pled and proved” requirement is sufficient to

distinguish Tardy from Mancebo as well as from this case. However, for this very

reason, it was unnecessary for the Tardy court to declare that Mancebo is “limited” and

does not apply when the prosecution seeks to use facts pleaded as an enhancement to

support a different enhancement. We find nothing in Mancebo itself that would warrant

this supposed limitation.




                                             14
       We therefore conclude that the trial court erred by imposing the unpleaded five-

year prior serious felony conviction enhancement. The People ask us, in this event, to

impose the one-year prior prison term enhancement instead, which was pleaded and

found true. Defendant’s reply brief does not respond to the People’s request; we deem

this to be acquiescence. (In re A.R. (2014) 228 Cal. App. 4th 1146, 1153.)

       The trial court never struck the prior prison term enhancement. It simply failed to

impose it — apparently because it could not impose both enhancements at the same time.

(People v. Jones (1993) 5 Cal. 4th 1142, 1149–1153.) Reversing the prior serious felony

conviction enhancement should therefore revive the prior prison term enhancement.

(People v. Haskin (1992) 4 Cal. App. 4th 1434, 1441.) Accordingly, we will modify the

judgment so as to impose the prior prison term enhancement.

       C.     Forfeiture.

       It is well-established that a lack of notice can be forfeited by failure to object, even

when it is claimed that it violated due process. (People v. Abilez (2007) 41 Cal. 4th 472,

521, fn. 12.) In particular, when a defendant is convicted of an offense that was not

alleged in the accusatory pleading, an objection based on lack of due process notice

cannot be raised for the first time on appeal. (People v. Goolsby (2015) 62 Cal. 4th 360,

367; People v. Toro (1989) 47 Cal. 3d 966, 976-978.)

       We therefore questioned whether defendant’s trial counsel forfeited defendant’s

present contention by failing to object below. At our request, the parties submitted

further briefing on this issue.



                                              15
       As defendant points out, in Mancebo itself, the Supreme Court held that the

defendant did not forfeit the error by failing to object. (People v. Mancebo, supra, 27

Cal.4th at p. 749, fn. 7.) It relied on the unauthorized sentence exception — i.e.,

principles of waiver and forfeiture do not apply to “‘legal error resulting in an

unauthorized sentence [that] commonly occurs where the court violates mandatory

provisions governing the length of confinement.’ [Citation.]” (Ibid.) In the case before

it, the sentence was unauthorized because it violated the “pled and proved” requirement

of Penal Code section 667.61. (Mancebo, supra, at p. 749, fn. 7.)

       Mancebo is primarily a statutory decision, not a constitutional decision.

Admittedly, the court did observe that “in addition to the statutory requirements that

enhancement provisions be pleaded and proven, a defendant has a cognizable due process

right to fair notice of the specific sentence enhancement allegations that will be invoked

to increase punishment for his crimes.” (People v. Mancebo, supra, 27 Cal.4th at p. 747.)

It also noted that the case “implicated” “due process fair notice concerns . . . .” (Id. at

p. 754.) Nevertheless, it stopped short of premising its decision on due process. For

example, as mentioned earlier, it stated: “[O]ur holding is limited to a construction of the

language of section 667.61 . . . . We have no occasion in this case to interpret other

statutory provisions not directly before us.” (Id. at p. 745, fn. 5.) A decision based on

due process, by contrast, would necessarily apply to other statutory provisions.

       Here, defendant invokes Penal Code section 1170.1, subdivision (e), although he

also states that he “failed to receive proper and adequate notice and was thereby denied



                                              16
due process.” It may well be that defense counsel forfeited any constitutional objection

based on lack of notice in violation of due process by failing to raise it below. However,

he could not and he did not forfeit a statutory objection, based on Penal Code section

1170.1, subdivision (e), because the violation resulted in an unauthorized sentence.

                                            III

                  ERRONEOUS LIMITATION ON CONDUCT CREDIT

       Defendant contends that the trial court erred by limiting his presentence conduct

credit to 15 percent. The People concede the error.

       The trial court awarded defendant 624 days of actual presentence custody credit,

plus 126 days of “2933.1 time.” The minute order added the explanation, “[v]iolent

[f]elony.”

       “A defendant in a felony or misdemeanor case may . . . earn additional

presentence credits against his or her sentence, called ‘conduct credits,’ for performing

assigned labor [citation] and for complying with applicable rules and regulations

[citation]. [Citations.]” (In re Mallard (2017) 7 Cal.App.5th 1220, 1225.) “For a crime

committed on or after October 1, 2011, a defendant accrues [presentence] conduct credits

at a rate of two days for every four days in actual custody.” (Ibid.; see Pen. Code,

§ 4019, subds. (b), (c).) 3




       3       Defendant’s burglary was committed in November 2011.



                                            17
       Under Penal Code section 2933.1, subdivision (c), however, when a person is

convicted of a violent felony, as defined in Penal Code section 667.5, subdivision (c), his

or her presentence conduct credits are limited to “15 percent of the actual period of

confinement . . . .” 4

       In the contracting case, defendant was convicted of, among other things, first

degree burglary. First degree burglary is a serious felony under Penal Code section

1192.7, subd. (c)(18). However, it is not a violent felony under Penal Code section 667.5,

subdivision (c), unless “it is charged and proved that another person, other than an

accomplice, was present in the residence during the commission of the burglary.” (Id.,

subd. (c)(21), italics added.) The evidence at trial showed that another person who was

not an accomplice was actually present. Also, the trial court could, at least arguably,

make the necessary finding. (See People v. Garcia (2004) 121 Cal. App. 4th 271, 277–

280.) Nevertheless, this fact was never charged. 5

       We therefore conclude that defendant was entitled to presentence conduct credit at

the two-for-four rate.




       4      Parenthetically, we are at a loss to understand how the trial court came up
with the figure of 126 days. This is not 15 percent of 624; rather, it is slightly more than
20 percent. Thus, it appears that the calculation needs to be redone in any event.
       5      The trial court may have been misled by the probation report, which at one
point described count 1 as “Burglary – residential/vic[tim] present.”



                                             18
                                            IV

                                      DISPOSITION

       The judgment is modified by striking the prior serious felony conviction

enhancement and the related five-year term, and by adding a prior prison term

enhancement and a related one-year term, to be served consecutively. The judgment is

reversed, solely with respect to the calculation of presentence conduct credit, and the

matter is remanded with directions to recalculate defendant’s presentence conduct credit.

In all other respects, the judgment as modified is affirmed.

       CERTIFIED FOR PARTIAL PUBLICATION
                                                               RAMIREZ
                                                                                          P. J.


We concur:

McKINSTER
                          J.

MILLER
                          J.




                                            19